O’CONNELL, C. J.,
dissenting.
The majority opinion has interpreted ORS 46.250 in a rigid and formalistic manner. It concedes that there is no good reason for making jurisdictional the requirement that an undertaking be filed within the time specified in the statute. It reasons, however, that the 1959 legislative action concerning ORS 19.033 (3) reflects a legislative intent with respect to ORS 46.250 to retain its timing requirement as jurisdictional.
This argument suggests that the majority believes the legislature made a substantive change in the procedure on appeal from the circuit court in 1959. In fact, it did not. The discretion now found in ORS 19.033 (3) has been part of our appellate procedure since at least 1870.① This was recognized in Hulegaard v. Garrett, 251 Or 535, 446 P2d 975 (1968). Significantly, this court did not construe the timing requirement now found in ORS 46.250 to be jurisdictional until 1886.② Since that time, the legislature has *333brought forward both procedures without substantive change. Such action hardly suggests that the legislature has consciously chosen to retain the discrepancy between the two statutes. For this reason, I find the majority’s reasoning with respect to legislative intent unpersuasive.
But even if the court’s legislative history were accurate, its use of the 1959 action is unjustified. For it is based on an unrealistic supposition which attributes to the legislative process a refinement in the drafting of statutes which does not in fact exist. There are numerous instances in which the legislature has, in the course of making a revision of the law, inadvertently overlooked a statute clearly intended to be amended. When that is the case, the courts should feel free to read into the statute that which the legislature clearly intended to put there. If it turns out this assessment is inaccurate, the legislature can easily reinstate the old rule.
The majority opinion states that “[w]e also do not agree with defendant’s contention that this is a ‘court made’ rule, subject to change by the court—at least in the usual sense and context.” But in the next sentence the majority tells us that it was the court and not the legislature which decided that “must” means “must” in interpreting the statute. Since we are dealing with a “court made” rule, we are privileged, and I would say obligated, to repudiate it once we have concluded that there was no reason for adopting it in the first place. This is especially true when we are dealing with a rule of procedure rather than substantive law, since change in this area has little or no disruptive effect on the parties’ real world conduct.
It is difficult to determine whether the ma*334jority has concluded that it is forced to its conclusion because the legislature has ordained it, or because we decided the question in Hulegaard v. Garrett, 251 Or 535, 446 P2d 975 (1968) and are bound by that decision under the doctrine of stare decisis.
I have already explained why I think that there is no legislative mandate making jurisdictional the time requirement in OES 46.250. With respect to the doctrine of stare decisis, I can only say that we would retrogress into the sterile formalism of the past if we were to apply it to perpetuate an admittedly indefensible holding such as we find in our previous cases 'interpreting OES 46.250 and 19.033 (3). We have demonstrated over and over again that we have the courage and wisdom to correct our previous errors. A notable example is our decision in Hungerford v. Portland Sanitarium, 235 Or 412, 384 P2d 1009 (1963), abolishing the charitable immunity doctrine. And it should be noted that in that case we also repudiated the view previously held (and now being resurrected) that legislative inaction signals legislative intent.
My concern over the opinion which the court hands down today is not simply that it produces an unfair result in this case, but that it employs and endorses a rigid and mechanical approach in the interpretation of statutes and in the application of the doctrine of stare decisis, thus setting a narrow pattern of adjudication which is likely to inhibit the court in the future.
Denecke and Holman, JJ., join in this dissent.

 See e.g., § 10-803, OCLA; Simison v. Simison, 9 Or 335 (1881).


 Odell v. Gotfrey, 13 Or 466, 11 P 190 (1886).